Title: To Thomas Jefferson from Benjamin Franklin, 8 October 1786
From: Franklin, Benjamin
To: Jefferson, Thomas



Dear Sir
Philada. Oct. 8. 1786

I obey with Pleasure the Order of the Philosophical Society, in transmitting to you the enclos’d Proof of their Respect for you, and of the honour they have done themselves, in chusing you one of their Members.
With this you will receive several Diplomas for foreign Gentlemen in different Parts of Europe, which I imagine you may convey to them thro’ the Ministers of different Courts residing at Paris; and hope you will excuse my giving you the Trouble. There are some also for Gentlemen in France.
I have the honour to be with the highest Esteem, Sir, Your Excellency’s most obedt. humble Servant,

B. Franklin


I send herewith the 2d Vol. of our Transactions, which please to accept.

